Name: Commission Implementing Regulation (EU) NoÃ 978/2013 of 11Ã October 2013 entering a name in the register of traditional specialities guaranteed [Sklandrausis (TSG)]
 Type: Implementing Regulation
 Subject Matter: marketing;  foodstuff;  Europe;  consumption
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/33 COMMISSION IMPLEMENTING REGULATION (EU) No 978/2013 of 11 October 2013 entering a name in the register of traditional specialities guaranteed [Sklandrausis (TSG)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 repealed and replaced Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (2). (2) Pursuant to Article 8(2) of Regulation (EC) No 509/2006, Latvias application to register the name Sklandrausis was published in the Official Journal of the European Union (3). (3) As no statement of objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, the name Sklandrausis should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 1. (3) OJ C 349, 15.11.2012, p. 23. ANNEX Agricultural products and foodstuffs listed in Annex I, point II, to Regulation (EU) No 1151/2012: Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares LATVIA Sklandrausis (TSG)